Ordtr tntcrul November              ,   2012




                                               In The
                                      Qronrt of tppca1
                          jfiftlj   ttrttt of IItxa at aUa
                                          No. 05-12-01278CR

                       MIGUEL ALBERTO GUTIERREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 27,326

                                               ORDER
       The Court GRANTS appellant’s November 16, 2012 motion to withdraw and to

substitute counsel.   We DIRECT the Clerk to substitute Roberto R. Alonzo as appellant’s

attorney of record in place of Cynthia L. Braddy.




                                                      DAVID L.BRIDGES
                                                      JUSTICE